Title: To George Washington from Major General Philip Schuyler, 30 September 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany September 30th 1776

I have the Honor to acknowledge your Excellency’s Favor of the 27th Instant, with the paper inclosed, which I shall immediately transmit to General Gates.
The Resolution of Congress of the 14th Instant received since I wrote your Excellency on the Subject of Barracks, has empowered the Commander in this Department, to build Barracks where he may think Proper; but no Nails can as yet be procured.
Major William Edmenston of the British 48th Regiment, who

is now a prisoner sent down by the Committee of Tryon County, has requested my Leave to wait on you, in Order to get exchanged, which I have refused until I should receive Orders thereon.
We have Intelligence from Oswego, since the 20th Instant—No Enemy then there. I am Dr Sir with great Respect Your Excellency’s most obedient humble Servant

Ph: Schuyler

